EXHIBIT June 26, Office of Chief Accountant Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 RE:Team Nation Holdings Corporation (Formerly Suncross Exploration Corporation) Commission File Number:333-144597 We have read the statements under Item 4.01 of the Form 8-K regarding the recent change of auditors.We agree with all such statements made regarding our firm.We have no basis to agree or disagree with other statements made under Item 4. /s/ Malone & Bailey, PC www.malone-bailey.com Houston, Texas
